IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0796-10


DANIEL RAY MORRIS, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE ELEVENTH COURT OF APPEALS

EASTLAND COUNTY



 Meyers,  J., filed a dissenting opinion in which Price and Womack,
JJ., joined.

DISSENTING OPINION


	The court of appeals said that under the record in this case, the trial court did not
abuse its discretion in admitting testimony regarding Appellant's "grooming" of the
victim.  Appellant contends that the court of appeals based this determination on the
purported expert's experience, rather than whether "grooming" is a legitimate field of
scientific examination.  The majority disagrees and takes judicial notice that "grooming"
is sufficiently established as a subject of expert testimony.  Judge Cochran concurs that
"grooming" is a legitimate issue for expert testimony, but says that this type of expertise
is experiential and is not related to scientific reliability.  
	Irrespective of whether the study of "grooming" behavior is a legitimate field of
expertise, I do not think Hullum was qualified to be an expert on this issue.  He had no
degree in any field of study involving human behavior, no specialized training in
"grooming" behavior, and he did not show that the training and experience he did have
enabled him to distinguish such behavior.  His testimony that he believed Appellant
engaged in "grooming" behaviors expressed to the jury his opinion as to Appellant's
guilt.  Allowing him to testify was error and, although we did not grant Appellant's
ground for review regarding harm, I would say that the error was harmful.  I respectfully
dissent.

								Meyers, J.

Filed: December 7, 2011
Publish